Citation Nr: 9908029	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-41 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability evaluation for 
residuals of a left hip fracture, currently evaluated as 
20 percent disabling.

2. Entitlement to an initial disability evaluation for 
spondylolisthesis, postoperative fusion, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel






INTRODUCTION

The appellant served on active duty from July 1963 to July 
1966.  He had additional reserve service from January 1980 to 
January 1993.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1997.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  

The Board notes that the appellant, through his 
representative has again raised the issue of entitlement to 
service connection for a right foot disorder secondary to the 
service-connected left hip based upon overuse.  He has 
further raised the issue of entitlement to compensation for 
the surgical scar over the lumbar spine.  These issues have 
not been developed, adjudicated or certified for appeal.  
Accordingly, they are referred to the RO for appropriate 
action. 

The Board further notes that it has recharacterized the 
issues of entitlement to an increased rating for residuals of 
a left hip fracture and for spondylolisthesis, postoperative 
fusion, in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals prior to March 1st, 
1999) (hereinafter, "the Court"), in Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  In that case, the 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning his appeal of the initial rating of the service-
connected right testicle disability.  Specifically, the Court 
noted that the RO "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Slip op. at 17, (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC. 
Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as claims for increased disability 
ratings for the appellant's service-connected residuals of a 
left hip fracture and for spondylolisthesis, postoperative 
fusion, rather than as a disagreement with the original 
rating awarded for these conditions.  However, the RO's 
October 1994 Statement of the Case and March 1995, June 1998 
and December 1998 Supplemental Statements of the Case 
provided the appellant with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of the initial disability evaluations for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of the initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned to his service-
connected residuals of a left hip fracture and for 
spondylolisthesis, postoperative fusion.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1. The appellant's left hip disorder is manifested by 
complaints of pain and limited motion and is shown to be 
productive of flexion to 66 degrees, extension to 22 
degrees, adduction to 23 degrees, abduction to 31 degrees, 
external rotation to 34 degrees and internal rotation to 
26 degrees.  

2. The appellant's back disability is manifested by 
complaints of pain and is shown to be productive of 
forward flexion to 90 degrees, lateral flexion to 20 
degrees on the right, 19 degrees on the left and extension 
to 22 degrees with fusion at L5-S1 and moderate disc space 
narrowing at L4-5 on x-ray examination.


CONCLUSIONS OF LAW

1. The schedular criteria for an initial disability 
evaluation in excess of 20 percent for residuals of a left 
hip fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5293 (1998).

2. The schedular criteria for an initial disability 
evaluation in excess of 40 percent for spondylolisthesis, 
postoperative fusion are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding an increase in severity of the left hip 
and back disabilities are deemed sufficient to well ground 
these claims.  Shipwash v Brown, 8 Vet. App. 218 (1995).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

Service medical records indicate that the appellant was 
injured in September 1984, when he fractured his left hip in 
a parachute landing during inactive duty training.  By rating 
decision of June 1994, service connection was granted for the 
left hip fracture and for a low back disorder which was 
aggravated due to his altered gait that resulted from his 
left hip fracture.  Both disabilities were evaluated as 
noncompensable in the June 1994 rating decision.  By rating 
decision of August 1994, the evaluations for the left hip 
disorder and the low back disorder were each increased to the 
10 percent level, effective January 8, 1993.  Pursuant to the 
decision of a Hearing Officer dated in March 1995, the RO 
confirmed and continued a 10 percent disability evaluation 
for his left hip disorder and increased the disability 
evaluation for the low back disorder to 20 percent in a March 
1995 rating decision.  

Medical records indicate that the appellant underwent a 
surgical reduction and internal fixation of his left hip in 
September 1984 and in October 1984 underwent a surgical 
removal of the hardware that had been placed in his hip.  
Medical records from September 1984 to December 1992 indicate 
that he progressed well for a few years after the surgery, 
although the final notation dated in December 1992 indicates 
that the appellant was experiencing pain in his back and hip.  
This December 1992 notation reflects the physician's opinion 
that a total hip replacement on the left side will be 
eventually warranted.  A December 1992 physician's 
examination note, pertaining to the hip, indicates that the 
left femoral head had gone to avascular necrosis and was 
collapsing.

Medical records dated in September 1989 pertaining to his low 
back disorder indicate that the appellant was diagnosed with 
spondylolisthesis with nerve root compression, and that he 
underwent laminectomy surgery and fusion of the L4-L5 and S1 
discs.  A physician's letter dated in December 1992 reflects 
the physician's opinion that the results of this surgery were 
excellent, although a fair amount of pain was noted.  A 
December 1992 physician's examination note reflects the 
prognosis that the appellant is totally disabled from 
employment, most certainly from any employment involving 
heavy lifting, squatting, stooping, bending, climbing and 
spending long periods of time on his feet.

At his hearing held on April 1994, the appellant testified 
that he had to retire early from his job as a printer due to 
his disabilities caused by his back and left hip problems.  
He testified that his left hip disorder causes him to walk 
with a bad limp, and that he has constant pain in his left 
hip, and total numbness in the area where the surgery was 
performed.  He indicated that he can squat for short periods 
of time and can walk a very slow pace for up to two and one-
half hours.  He testified that he has a cane but does not use 
it.  Regarding his back, the appellant testified that he 
strains his back if he stands for too long, and is unable to 
bend forward without some type of reinforcement or support.  
He indicated that he is able to lift objects over 20 pounds, 
and once even lifted about 100 pounds, but that he will have 
pain for up to three days thereafter.  He testified that he 
wears a brace whenever he strains his back, and that he takes 
pain killers in order to sleep.  He testified that his back 
pain bothers him more than his left hip pain, and described 
the back pain as "little lightning bolts" running from the 
low back to both legs, but mostly down the left leg.

The July 1994 VA examination report, in regard to the low 
back disorder, renders an impression of residuals of injury 
to the lower back.  This report reflects only ranges of 
motion for flexion and extension, as 75 and 20 degrees 
respectively; no lateral or rotation ranges of motion were 
reported.  On examination of the left hip disorder, range of 
motion was 95 degrees flexion, 40 degrees abduction, 10 
degrees internal rotation and 50 degrees external rotation.  
Pain was noted at extremes of the ranges of motion.  The 
impression rendered was of residuals of injury to the left 
hip. 

A January 1995 VA examination report renders impressions of 
status post lumbar laminectomy with fusion and status post 
left hip fracture.  A February 1995 EMG report reflects 
findings of abnormalities isolated to the left L3-S1 
parapineal muscles, which may represent left 
polyradiculopathy or post surgical trauma, with no evidence 
of neuropathy to the leg.

During the pendency of this appeal, the RO increased the 
appellant's initial disability evaluations from 10 percent to 
20 percent for the left hip disorder and from 20 percent to 
40 percent for the back disorder, both effective from January 
8th, 1993, the date of the appellant's claim.  

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to initial disability evaluations in excess of 20 percent for 
residuals of a left hip fracture and in excess of 40 percent 
for spondylolisthesis, postoperative fusion.  

Left Hip

The appellant's left hip disorder is evaluated pursuant to 
Diagnostic Code 5255 which provides that impairment of the 
femur with malunion and slight knee or hip disability 
warrants a 10 percent disability evaluation.  Where there is 
malunion and moderate knee or hip disability, a 20 percent 
disability evaluation is warranted and malunion with marked 
hip or knee disability warrants a 30 percent disability 
evaluation.  Other potentially applicable Diagnostic Codes 
include 5252 which provides ratings based upon limitation of 
flexion of the thigh.  Where flexion is limited to 45 
degrees, a 10 percent rating is warranted, limitation to 30 
degrees warrants a 20 percent rating, limitation to 20 
degrees, warrants a 30 percent rating and limitation to 10 
degrees warrants a 40 percent rating.  Pursuant to Code 5253, 
limitation of rotation of the thigh, where toe-out is limited 
to 15 degrees, a 10 percent disability evaluation is 
warranted.  Where there is limitation of adduction with the 
inability to cross the legs, a 10 percent rating is warranted 
and where abduction is lost beyond 10 degrees, a 20 percent 
rating is warranted.  In addition, Code 5251 provides for a 
10 percent rating for limitation of thigh extension to 5 
degrees.  However, the record does not document evidence of 
functional impairment of the hip which would be more 
appropriately evaluated pursuant to the above "potentially" 
applicable Codes.

While VA examination in February 1998 reflects evidence of 
painful motion and abnormal movement with limitation of left 
hip motion when compared to the right hip, the examiner 
further noted that there was no edema, effusion, weakness, 
tenderness, redness or heat.  The appellant was noted to walk 
with a very slight limp without using a cane or crutch and 
the diagnosis was post-traumatic degenerative joint disease 
of the left hip with functional loss due to pain.  Review of 
the medical evidence of record dated from 1992 to 1998 
reveals no additional significant findings which are 
demonstrative of functional impairment beyond that which is 
documented on VA examination in February 1998.

In view of these findings, and the lack of any additional 
evidence of greater functional impairment, the Board 
concludes that the appellant's limited hip motion and 
complaints of pain are appropriately evaluated by the current 
20 percent rating.  The functional impairment as identified 
on physical examination consisting of the appellant's 
reported pain and limited motion are carefully considered to 
establish the level of day to day impairment.  These findings 
are deemed to equate to a moderate hip disability but are not 
found to be representative of a marked hip disability such to 
support entitlement to a 30 percent disability evaluation.  
In reaching this conclusion, the Board notes the lack of 
evidence to establish the presence of a marked knee or hip 
disability to support a higher disability evaluation.  The 
record does not reflect any competent findings of hip or knee 
impairment which has been characterized as "marked" in 
nature.

The Board acknowledges the appellant's complaints of pain in 
the left hip and these complaints have been considered and 
taken into account in the assignment of the disability 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence of record does not 
document the presence of additional functional limitation of 
the left hip, beyond that which has been identified above 
which is attributable to flare-ups.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Accordingly, in the absence of 
additional evidence to the contrary, the Board finds that the 
20 percent rating adequately compensates the level of 
identified pain in the appellant's left hip disability. 

Low Back

The appellant's low back disability, spondylolisthesis, 
postoperative fusion, is currently evaluated as 40 percent 
disabling pursuant to Diagnostic Code 5293, which provides, 
in pertinent part, that symptoms analogous to a severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief warrant a 40 percent disability 
evaluation.  Symptoms analogous to a pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief 
warrant a 60 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic code 5293.

After review of the evidence of record and careful 
consideration of the diagnostic criteria, the Board concludes 
that the appellant's low back disability is appropriately 
evaluated at no higher than the 40 percent level.  Objective 
medical findings of record to include VA examinations in 1995 
and 1998 as well as private treatment reports dated in 1997 
fail to demonstrate the presence of symptoms consistent with 
a severe intervertebral disc syndrome.  On VA neurological 
examination in January 1995, the examiner commented that 
there was no obvious evidence of neurologic disease with the 
exception of a diminished right ankle jerk suggestive of a 
right S1 radiculopathy.  On electromyography (EMG) testing in 
February 1995, it was noted that there were abnormalities 
isolated to the left L3-S1 paraspinal muscles which were 
possibly representative of left polyradiculopathy or post-
surgical trauma.  The examiner further noted that there was 
no electrophysiological evidence of neuropathy of the legs.  
While there was objective evidence of painful motion, spasm, 
weakness and tenderness on VA examination in February 1998, 
the lumbar spine demonstrated only a slight to moderate 
limitation of motion with forward flexion to 90 degrees, 
extension to 22 degrees, lateral flexion 20 degrees to the 
right and 19 degrees to the left and there were no additional 
neurological findings suggestive of a pronounced 
intervertebral disc syndrome. 

The appellant's testimony and contentions regarding the 
severity of his low back disability have been carefully 
considered and the level of reported pain attributable to 
that disorder is acknowledged.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record which fails to document findings such to support an 
increased disability evaluation.  There simply is no 
objective basis within the record to conclude that the 
appellant's lumbar spondylolisthesis postoperative fusion is 
productive of symptoms analogous to a severe intervertebral 
disc syndrome.  In this case, the Board believes the 
appellant's reported pain and the functional impairment 
attributable to that pain essentially serves to support the 
current 40 percent rating but does not provide a basis for an 
evaluation in excess of that rating in the absence of 
additional objective findings of pertinent pathology.  See 38 
C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, the record lacks competent evidence of 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief.

Accordingly entitlement to an increased disability evaluation 
for spondylolisthesis postoperative fusion is not warranted.

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes; however, since 
there is no evidence of a vertebral fracture with residual 
demonstrable deformity or bony fixation of the lumbar spine, 
Diagnostic Codes 5285 and 5289 are not for application.  
Furthermore, the record does not document symptoms compatible 
with a lumbosacral strain such to provide for evaluation 
pursuant to Code 5295 and the 40 percent rating is equivalent 
to the maximum rating available pursuant to Code 5292.

Extraschedular Consideration

It is noted that the RO did not consider referral of these 
issues for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b).  However, based upon the evidence of record, and 
as noted below, the Board finds that such referral was not 
required.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his hip or low back disability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate, there is no basis for referral to 
the Director, Compensation and Pension Service.


ORDER

The appeal is denied.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 13 -


- 1 -


